Citation Nr: 1228016	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from October 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2012, the appellant, sitting at the Lawrenceville (Virginia) Correctional Center (LVCC), testified during a hearing conducted via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in later-dated written statements, the appellant repeatedly questioned whether he actually participated in a legitimate hearing before a judge as requested.  The Board assures the appellant that his May 2012 videoconference hearing was a proper judicial Board hearing before a duly appointed Veterans Law Judge and that all due process requirements were met regarding his hearing request. 

As well, in a written statement received in June 2012, the appellant said that Sean Kendall, an attorney, scheduled his May 2012 hearing.  However, the Board notes that, in June 2011, the Veteran provided a signed power of attorney (VA Form 21-22) appointing the American Red Cross to represent him in his claim on appeal and the organization represented him during his May 2012 Board hearing.  There is nothing in the record to show that the Veteran has appointed Mr. Kendall to represent him before the Board.

The matters of whether new and material evidence has been submitted to reopen a claim for service connection for sarcoidosis and entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record preponderates against a finding that dyslexia had its onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

Dyslexia was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a November 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the November 2007 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's original claim file was misplaced and all of the Veteran's service treatment records are unavailable, according to an October 2007 RO record indicating that a rebuilt file was created.  In its November 2007 letter, the RO advised the Veteran that it was unable to obtain his claims file and requested that he provide copies of any rating decision letters and actual rating decisions he had on file.  Unfortunately, to date, the Veteran's original claims file remains unavailable.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claims, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

An etiological opinion has not been obtained for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There is true indication that dyslexia had its onset in service or was even present in service.  There is no showing that the Veteran currently has dyslexia other than his statements.  While the Veteran is competent to state that he has reading difficulty, he is not competent to diagnose the difficulty as dyslexia.  The Veteran is also competent to indicate that he had reading difficulty in service that has continued since that time.  However, his descriptions of the problem and the time of its onset have been so inconsistent as to be unreliable and lack credibility.  At his Board hearing, the Veteran indicated that dyslexia had its onset in 1974 during service  that was first discovered by a teacher and later in the hearing indicated that it had its onset in 1973.  He also testified that he had problems with his memory, which he associated with his sarcoidosis, and the claims file reflects numerous inconsistencies in his statements regarding the onset of disability.  When he filed his claim of service connection for dyslexia in January 2007, he described having dyslexia that was so bad that he had to take remedial classes in high school.  In a VA Form 21-4142, he indicated that he "hade dyslexia from his brother" but did not know what it was even through high school.  Any attempt to relate dyslexia to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

II. Analysis

The Board has reviewed the record in conjunction with this case that includes VA and non-VA medical records and examination reports, dated from 1986 to 2007, and the Veteran's written statements and oral testimony in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  This is a direct service connection theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2011).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

The Veteran seeks service connection for dyslexia that he said was diagnosed in 1974 at Fort Dix during military service (see Board hearing transcript at pages 9-10).  In a written statement received in January 2007, the Veteran said that he got dyslexia from his brother but did not know what it was through high school and learned about it at Fort Dix.  He has indicated that he finished high school but was in remedial classes.  A copy of his June 1974 high school transcript is in the claims file but is not referable to dyslexia.

As noted, the Veteran's service treatment records are unavailable.  Post service medical records are not reflective of a diagnosis of dyslexia.  Dyslexia is a developmental abnormality that is not a disease or injury within the meaning of 38 C.F.R. § 3.303(c).  Service connection would not ordinarily be granted for a developmental abnormality (unless it is considered a congenital disease).  

However, assuming without conceding that dyslexia is a disease or injury for VA compensation purposes, there is no credible evidence that dyslexia was present in service, had its onset in service or is otherwise related to active duty.  There is no diagnosis of dyslexia in the record.  While service treatment records are not of record, the post service clinical record does not include a diagnosis of dyslexia.  

The Veteran is not competent to diagnose dyslexia.  He is competent to claim that he was told that he had dyslexia in service.  However, his statements regarding date of onset of dyslexia and what he had been told are not consistent and are not reliable.  He is also competent to state that he has had difficulty reading that started or increased in severity in service, but again, his description of when his problems began and their relationship to service are not consistent and do not provide credible evidence of when problems began or worsened.  There is not competent, credible evidence suggesting that dyslexia had its onset in service or increased in severity during active duty.   

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for dyslexia and his claim must be denied. 


ORDER

Service connection for dyslexia is denied.


REMAND

In January 2007, the RO received the Veteran's request to reopen his previously denied claim for service connection for sarcoidosis.  In his March 2008 notice of disagreement, the Veteran indicated that he initially filed his claim for this disorder in 1991.  In its February 2008 rating decision and June 2008 statement of the case (SOC), the RO said that the Veteran's original claims file was unavailable and that "VA electronic records indicate that [he was] denied service connection for sarcoidosis in the [1990s]".  It would be helpful to have the RO clarify how it determined that service connection for sarcoidosis was previously denied in the 1990s.  

The Veteran also seeks service connection for a left knee disorder, claimed as status post arthroplasty.  He testified that he fell while running during basic training at Fort Dix and had surgery in service but did not recall the hospital or date (see Board hearing transcript at pages 7 and 14).  

An August 1992 Virginia Department of Corrections medical record indicates that x-rays of the Veteran's left knee revealed degenerative joint disease and a September 29, 1992 record shows that he had a history of left knee surgery in 1974.  He underwent a total left knee replacement in 1982.

In a November 2007 response to the RO's request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) reported that it provided the records in August 1991.  However, recently the Veteran has reported being hospitalized for left knee surgery in 1974.  His Report of Separation from Active Duty (DD Form 214) indicates that he was stationed at Fort Belvoir, Virginia, and he testified that he fell while running at Fort Dix.  A specific request for the Veteran's in-patient hospital records regarding left knee surgery in 1974 should be made prior to adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should clarify by written memorandum in the claims file how it knows that service connection for sarcoidosis was previously denied in the 1990s (as noted in the February 2008 rating decision and June 2008 SOC), and include copies of any administrative or electronic records that document the prior denial including the date and basis of the prior denial.  If there are no available records to document the prior denial of service connection for sarcoidosis, this should be so stated.

2. Contact the NPRC and any other appropriate federal agency and request all in-patient hospital records regarding the Veteran's treatment for left knee surgery at a hospital at or near Fort Dix for the period from November 1, 1974 through January 31, 1975.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond. 

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


